DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 11/30/2020 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: the 35 U.S.C. 112(b) rejection of claims 14 and 28 has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-28
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				1, 14, 15, and 28
New claims: 					29-36
Claims currently under consideration:	1-36
Currently rejected claims:			1-36
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-14, 29, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Dubois (WO 2009/140568; cited by applicant) in view of Khattab (Khattab, S.N., Massoud, M.I., El-Sayed Jad, Y., Bekhit, A. A., El-Faham, A., “Production and physicochemical assessment of new stevia amino acid sweeteners from the natural stevioside, 2014, Food Chemistry, col. 173, pages 979-985).
Regarding claim 1,  Dubois teaches a beverage ([00122]) comprising a composition containing modified natural high-potency sweeteners (NHPSs) ([0007]) such as modified Stevia-related compounds such as Stevia extracts and steviol glycosides (corresponding to rebaudiosides, dulcosides, rubusosides, stevia, and stevioside) ([0036]).  It does not teach the beverage to comprise an MRP formed from a reaction mixture comprising (1) Stevia-related compounds and (2) amine donors having a free amino group, wherein components (1) and (2) undergo a Maillard reaction and wherein the MRP composition comprises an Amadori product.
However, Khattab teaches stevia amino acid sweeteners (Abstract) produced from combining of Stevia-related compounds with amine donors having a free amino group (corresponding to glycine and alanine) wherein the sweeteners have improved sensory characteristics (page 980, column 1, paragraph 2) such as no bitterness (Abstract).  The reference states that food technology enables a practitioner to modify taste characteristics of a sweetener in a beverage by altering the product’s flavor chemistry (page 980, column 1, paragraph 1).  Although Khattab does not use the term “Maillard reaction” or “Amadori product”, the reaction disclosed by Khattab qualifies as a Maillard reaction as defined by the Applicant in that an amine donor reacts with a non-reducing sugar (Specification, [00399]) and as such will form an Amadori product as defined by the Applicant (Specification, [00417]); therefore the stevia amino acid sweetener qualifies as an MRP and the MRP composition comprises an Amadori product.  Khattab also teaches that the MRP composition is present in a consumable product at a maximum final 
It would have been obvious for a person of ordinary skill in the art to have modified the beverage of Dubois to include the MRP as taught by Khattab.  Since Dubois discloses that modified Stevia-related compounds such as derivatives ([0036]) may be used in the beverage and that the object of the invention is to improve the flavor profile in a beverage ([0007]), a skilled practitioner would be motivated to consult additional resources such as Khattab in order to determine a suitable MRP comprising a Stevia-related compound derivative (Khattab, Abstract) that can be included in a beverage and provide a more desirable taste profile.
Regarding claim 2, Dubois teaches the invention as disclosed above in claim 1, including the beverage comprises thaumatin and neohesperidin dihydrochalcone (NHDC) ([0003]).
Regarding claim 3, Dubois teaches the invention as disclosed above in claim 1, including the beverage comprises thaumatin and neohesperidin dihydrochalcone (NHDC) ([0003]).  It does not specify these sweeteners as part of the reaction mixture, however, since they are not claimed as being participants in the Maillard reaction of claim 1, their presence in the reaction mixture is equivalent to their presence in the sweetening composition taught by Dubois.  Furthermore, the “selection of any order of mixing ingredients is prima facie obvious”.  See MPEP 2144.04.IV(C).
Regarding claim 4, 
Regarding claim 5, Dubois teaches the invention as disclosed above in claim 1, including the sweetener composition comprising thaumatin ([0036]).  It does not teach thaumatin as an amine donor. However, its ability to serve as an amine donor is inherent.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent. “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.” Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 6, Dubois teaches the invention as disclosed above in claim 1, including the beverage further comprises sweeteners selected from the group consisting of sorbitol, xylitol, mannitol ([0034]), sucralose, aspartame, acesulfame-K, neotame ([0035]), erythritol, trehalose, raffinose, cellobiose, tagatose ([0034]), N-[N-[3-(3-hydroxy-4-methoxyphenyl)propyl]-alpha-aspartyl]-L-phenylalanine I­methyl ester (0035]), glycyrrhizin ([00113]), sodium cyclamate ([0035]), brazzein, curculin, mabinlin, thaumatin ([0036]), NHDC ([0035]), and naringin dihydrochalone ([0092]).
Regarding claim 7, Dubois teaches the invention as disclosed above in claim 1, including the composition comprising a citrus flavor ([0088]).  It does not specify this flavor additive to be part of the reaction mixture, however, since it is not claimed as being a participant in the Maillard reaction of claim 1, their presence in the reaction mixture is prima facie obvious”.  See MPEP 2144.04.IV(C).
Regarding claim 8, Dubois teaches the invention as disclosed above in claim 1, including the beverage not containing any product made from roasted coffee beans (corresponding to colas, ginger ales, and ciders) ([00122]).
Regarding claim 9, Dubois teaches the invention as disclosed above in claim 1, including the beverage further comprises a product made from roasted coffee beans (corresponding to coffee) ([00122]).  Khattab teaches the added MRP composition is not made from roasted coffee beans (corresponding to combining Stevia-related compounds steviosides with glycine and alanine) (page 980, column 1, paragraph 2).
Regarding claim 10, Dubois teaches the invention as disclosed above in claim 1, including the beverage is a carbonated soft beverage or flavored water (corresponding to water with natural or artificial flavorants) ([00122]). 
Regarding claim 11, Dubois teaches the invention as disclosed above in claim 1, including the beverage is a fruit juice ([00122]). 
Regarding claim 12, Dubois teaches the invention as disclosed above in claim 1, including the beverage is a dairy beverage ([00122]).
Regarding claim 13, 
Regarding claim 14, Khattab teaches the Amadori product is an Amadori product formed between stevioside and an amine donor (page 980, column 1, paragraph 2), but does not teach the Amadori product is formed between RA, RB, or RM and an amine donor.  However, RA, RB, and RM have the same aldehyde moiety found in stevioside that reacts with the amine donor during the Maillard reaction, and as such can be substituted for the stevioside in Khattab.  One would have been motivated to make this substitution because it is a simple substitution of one known element for another to obtain a predictable result (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).  See MPEP § 2143.I(B). 
Regarding claim 29, Khattab teaches the MRP composition to be present in the beverage in a maximum final concentration of 100,000 ppm (corresponding to 10%) (page 984, column 2, paragraph 2), which overlaps the claimed range.
Regarding claim 30, Khattab teaches the MRP composition to be present in the beverage in a maximum final concentration of 100,000 ppm (corresponding to 10%) (page 984, column 2, paragraph 2), which overlaps the claimed range.
Regarding claim 32, Dubois teaches the invention as disclosed above in claim 1, including the beverage being a sugar-free beverage (corresponding to non-caloric sweetener for use in beverage) ([0002]).

Claims 15-28, 33, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Dubois (WO 2009/140568; cited by applicant).
Regarding claim 15, Dubois teaches a beverage ([00122]) comprising a sweetener composition ([00105]) comprising: (1) an added MRP composition formed from a reaction mixture (corresponding to TRPV1 inhibitors acting as a salty taste inhibitor) Stevia-related compounds such as Stevia extracts and steviol glycosides (corresponding to rebaudiosides, dulcosides, rubusosides, stevia, and stevioside) ([0036]).  Although Dubois teaches the Maillard reaction mixture and Stevia-related components as separate ingredients of the sweetener composition included in the beverage, a skilled practitioner would readily recognize that these components can be mixed together to form the MRP composition prior to being added to the remaining ingredients.  Furthermore, the “selection of any order of mixing ingredients is prima facie
Regarding claim 16, Dubois teaches the invention as disclosed above in claim 15, including the beverage comprises thaumatin and neohesperidin dihydrochalcone (NHDC) ([0003]).
Regarding claim 17, Dubois teaches the invention as disclosed above in claim 15, including the beverage comprises thaumatin and neohesperidin dihydrochalcone (NHDC) ([0003]).  It does not specify these sweeteners as part of the reaction mixture, however, since they are not claimed as being participants in the Maillard reaction of claim 1, their presence in the reaction mixture is equivalent to their presence in the sweetening composition taught by Dubois.  Furthermore, the “selection of any order of mixing ingredients is prima facie obvious”.  See MPEP 2144.04.IV(C).
Regarding claim 18, Dubois teaches the invention as disclosed above in claim 15, including the amine donors comprise amino acids selected from the claimed group consisting of the twenty naturally-occurring amino acids (corresponding to mixtures of amino acids) ([0025]).
Regarding claim 19, Dubois teaches the invention as disclosed above in claim 15, including the sweetener composition comprising thaumatin ([0036]).  It does not teach thaumatin as an amine donor. However, its ability to serve as an amine donor is inherent.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent. “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.” Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999). Thus the 
Regarding claim 20, Dubois teaches the invention as disclosed above in claim 15, including the beverage further comprises sweeteners selected from the group consisting of sorbitol, xylitol, mannitol ([0034]), sucralose, aspartame, acesulfame-K, neotame ([0035]), erythritol, trehalose, raffinose, cellobiose, tagatose ([0034]), N-[N-[3-(3-hydroxy-4-methoxyphenyl)propyl]-alpha-aspartyl]-L-phenylalanine I­methyl ester (0035]), glycyrrhizin ([00113]), sodium cyclamate ([0035]), brazzein, curculin, mabinlin, thaumatin ([0036]), NHDC ([0035]), and naringin dihydrochalone ([0092]).
Regarding claim 21, Dubois teaches the invention as disclosed above in claim 15, including the composition comprising a citrus flavor ([0088]).  It does not specify this flavor additive to be part of the reaction mixture, however, since it is not claimed as being a participant in the Maillard reaction of claim 1, their presence in the reaction mixture is equivalent to their presence in the sweetening composition taught by Dubois.  Furthermore, the “selection of any order of mixing ingredients is prima facie obvious”.  See MPEP 2144.04.IV(C).
Regarding claim 22, Dubois teaches the invention as disclosed above in claim 15, including the beverage not containing any product made from roasted coffee beans (corresponding to colas, ginger ales, and ciders) ([00122]).
Regarding claim 23, Dubois teaches the invention as disclosed above in claim 15, including the beverage further comprises a product made from roasted coffee beans (corresponding to coffee) ([00122]).  Khattab teaches the added MRP composition is not Stevia-related compounds steviosides with glycine and alanine) (page 980, column 1, paragraph 2).
Regarding claim 24, Dubois teaches the invention as disclosed above in claim 15, including the beverage is a carbonated soft beverage or flavored water (corresponding to water with natural or artificial flavorants) ([00122]). 
Regarding claim 25, Dubois teaches the invention as disclosed above in claim 15, including the beverage is a fruit juice ([00122]). 
Regarding claim 26, Dubois teaches the invention as disclosed above in claim 15, including the beverage is a dairy beverage ([00122]).
Regarding claim 27, Dubois teaches the invention as disclosed above in claim 15, including the MRP composition (corresponding to composition that can improve the taste of NHPSs) (Abstract) comprises a non-SG component (corresponding to amino acid additive) and the non-SG component is present in an amount range of 0.01-2.5 wt.% (corresponding to 100-25,000 ppm) ([00111]) of the MRP composition.
Regarding claim 28, Dubois teaches the invention as disclosed above in claim 15, including the natural high-potency sweeteners (NHPSs) ([0007]) are RA, RB, RD, and RE ([0036]).  When added to the MRP composition as described in claim 15 above, Dubois teaches the Amadori products form between (1) RA, RB, RD, and RE and (2) an amine donor. 
Regarding claim 33, 
Regarding claim 34, Dubois teaches the invention as disclosed above in claim 15, including the disclosed range for the sweet-taste improving composition is effectively the same as that for an MRP composition at 1-100,000 ppm, which overlaps the claimed range.
Regarding claim 36, Dubois teaches the invention as disclosed above in claim 15, including the beverage being a sugar-free beverage (corresponding to non-caloric sweetener for use in beverage) ([0002]).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Dubois (WO 2009/140568; cited by applicant) in view of Khattab (Khattab, S.N., Massoud, M.I., El-Sayed Jad, Y., Bekhit, A. A., El-Faham, A., “Production and physicochemical assessment of new stevia amino acid sweeteners from the natural stevioside, 2014, Food Chemistry, col. 173, pages 979-985) as applied to claim 1 above, and further in view of Seasoned Advice (“What temperature does the Maillard reaction occur?”, 2015, Seasoned Advice, <https://web.archive.org/web/20150330021935/https://cooking.stackexchange.com/questions/29926/what-temperature-does-the-maillard-reaction-occur>).
Regarding claim 31, modified Dubois teaches the invention as disclosed above in claim 1.  The prior art does not teach the Maillard reaction to occur in a temperature in the range of 60-250°C.
However, Seasoned Advice teaches that Maillard reactions can occur at temperatures below about 55°C to temperatures above about 200°C (page 1, bullet points 1-6) and even at room temperature (page 1, paragraph under “3 Answers” heading), which overlaps the claimed range.
It would have been obvious for a person of ordinary skill in the art to have produced the MRPs of Dubois using the temperature taught by Seasoned Advice.  Since Dubois does not specify reaction conditions, a skilled practitioner would be motivated to consult an additional reference such as Seasoned Advice in order to determine a suitable Maillard reaction temperature.  Therefore, a selection of temperature within the overlapping range taught by Seasoned Advice renders the claimed temperature range obvious.  

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Dubois (WO 2009/140568; cited by applicant) as applied to claim 15 above, and further in view of Seasoned Advice (“What temperature does the Maillard reaction occur?, 2015, Seasoned Advice,  <https://web.archive.org/web/20150330021935/https://cooking.stackexchange.com/questions/29926/what-temperature-does-the-maillard-reaction-occur>).
Regarding claim 35, Dubois teaches the invention as disclosed above in claim 15.  The prior art does not teach the Maillard reaction to occur in a temperature in the range of 60-250°C.
However, Seasoned Advice teaches that Maillard reactions can occur at temperatures below about 55°C to temperatures above about 200°C (page 1, bullet points 1-6) and even at room temperature (page 1, paragraph under “3 Answers” heading), which overlaps the claimed range.
It would have been obvious for a person of ordinary skill in the art to have produced the MRPs of Dubois using the temperature taught by Seasoned Advice.  Since Dubois does not specify reaction conditions, a skilled practitioner would be motivated to consult an additional reference such as Seasoned Advice in order to determine a suitable Maillard .

Double Patenting
Claims 1 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 15 of U.S. Application No. 16/402,641.   Although the claims at issue are not identical, they are not patentably distinct from each other.  
Regarding instant claim 1, co-pending claims 1 and 2 require all the claim limitations of instant claim 1 except the requirement of the MRP composition comprising an Amadori product.  However, the inclusion of glycosides and glycosylated compounds along with an amine donor having a free amino group in a Maillard reaction will inherently produce an Amadori product as disclosed by Applicant (specification, [008181]; [008206]).  Therefore, the claim limitations of co-pending claims 1 and 2 render the limitations of instant claim 1 obvious.
Regarding instant claim 15, co-pending claim 15 requires all the claim limitations of instant claim 15, except that the group of Stevia-related components does not include combinations thereof.  However, the statement “one or more Stevia-related components” implies that combinations of the named components are also claimed, which renders instant claim 15 obvious.  

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Application No. 16/403,053.  Although the claims 

Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Application No. 16/402,999.  Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claim 1 requires all the limitations of instant claim 26, except it requires the composition to be present in a concentration range of 0.0001-10 wt% of the dairy product which equates to 1 – 100,000 ppm which overlaps the range required by instant claim 25, therefore, rendering it obvious.

Response to Arguments
Claim Rejection – 35 U.S.C. §112(b) of claims 14 and 28: Applicant amended the claims for clarity and also provided a non-conventional definition of “Maillard reaction” and “Amadori product” in the original disclosure; therefore, the rejection of claims 14 and 28 are withdrawn.
Claim Rejection – 35 U.S.C. §103 of claims 1-13 and 15-27 over Ley and claims 14 and 28 over Ley and Chang: 
Applicant argued that Ley fails to teach independent claims 1 and 15 as now amended and does not render these independent claims and their dependents obvious (Applicant’s Remarks, page 10, paragraph 6- page 12, paragraph 2).   Applicant stated that the claims are directed toward a beverage (Applicant’s Remarks, page 11, paragraph 2- page 12, paragraph 1) while Ley is directed toward an oral composition comprising at least one active agent from the group of alkamides (Applicant’s Remarks, page 12 paragraph 2).  Applicant also stated that Ley described a “substance mixture” comprising “at least one flavoring substance” that can be used in the form of Maillard products, but does not teach a Maillard product formed from a reaction mixture comprising “Stevia-related components” as required by amended claims 1 and 15 (Applicant’s Remarks, page 13, paragraph 2).
However, the claim rejections have been updated to account for the newly-added limitations and are considered obvious in view of Dubois, Khattab, and Seasoned Advice; Ley no longer serves as prior art.  In the new grounds of rejection, Dubois teaches a beverage comprising modified Stevia-related components as sweeteners while Khattab specifically teaches stevia amino acid sweeteners (Khattab, Abstract) as modified Stevia-related components produced from combining of Stevia-related compounds steviosides with amine donors having a free amino group (Khattab, page 980, column 1, paragraph 2), which meets the claim limitations of amended claim 1.  Since amended claim 15 requires a reaction mixture comprising the claimed (1) Stevia-related components, (2) reducing sugars, and (3) amine donors, Dubois teaches these claim limitations since it discloses an added MRP composition formed from a reaction mixture (corresponding to TRPV1 inhibitors acting as a salty taste inhibitor) ([00107]; [0024]) comprising: (2) Stevia-related components (corresponding to stevia), steviol glycosides (corresponding to rebaudioside A and stevioside) ([00107]), glycosylated Stevia extracts and glycosylated steviol glycosides (corresponding to NHPSs modified through enzyme contact or substitution) ([0036]).  Although Dubois teaches the Maillard reaction mixture and Stevia-related components as separate ingredients of the sweetener composition included in the beverage, a skilled practitioner would readily recognize that these components can be mixed together to form the MRP composition prior to being added to the remaining ingredients.  Furthermore, the “selection of any order of mixing ingredients is prima facie obvious”.  See MPEP 2144.04.IV(C).
Applicant then argued that Ley teaches that sweeteners are different from “flavoring substances” and therefore, Ley does not teach flavoring substances comprising Stevia extracts and steviol glycosides (Applicant’s Remarks, page 13, paragraph 4- page 14, paragraph 1).
However, since Ley no longer serves as prior art in the new grounds of rejection, Applicant’s argument is moot.
Applicant lastly argued that, since Ley does not teach a mixture containing components (1) and (2) of amended claims 1 and 15, it does not teach a beverage comprising these components or teach anything about subjecting the beverage to Maillard reaction conditions (Applicant’s Remarks, page 14, paragraph 3-page 15, paragraph 1).
However, the prior art in the new grounds of rejection teaches the components of amended claims 1 and 15 to be included in a beverage.  Since Ley no longer serves as prior art in the new grounds of rejection, Applicant’s argument is moot.

Double Patenting Rejection – claims 1, 15, and 26 over U.S. Application No. 16/402,641, 16/402,999, 16/403,053: Applicant acknowledged the rejections and will address the filing of a Terminal Disclaimer at such time the claims are considered allowable; therefore, the current rejections are maintained herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791